Nicholson, C. J.,
delivered the opinion of the Court.
Humphreys County filed a bill against Houston County, alleging that in its organization and establishment a portion of the territory of Humphreys County is included within the boundaries of Houston County, and seeking to have the territory so illegally taken restored.
*592The Chancellor made a final decree in the cause, granting, in part, the relief prayed for, and reserving to Humphreys County the right to apply to have the injunction which had been disallowed reinstated during the pendency of an appeal. Houston County appealed from this final decree, which was entered on the 11th of December,- 1873.
In pursuance of the consent of parties, Humphreys County applied by petition, on the 12th of December, 1873, to have the injunction restored, to operate pending the appeal to this Court, which had been prayed from the final decree of the 11th December, 1873. This application was granted, and the injunction was restored to operate during the pendency of the cause in this Court. From that order, restoring the injunction, Houston County' then appealed.
The motion now is to dismiss the appeal from the decree restoring the injunction.
If this order was, in fact, an interlocutory decree, then the granting of an appeal from it was erroneous. But we are of opinion that it must be regarded as part of the final decree in the cause, and so regarded, the motion to dismiss must be refused. The appeals vacated the entire final decree, including that made on the 11th of December, and that made on the 12th of December, and left the former interlocutory decree dissolving the injunction in full force. It follows that during the pendency of the cause in this Court, the jurisdiction of Houston County in the territory in controversy will be in force.